Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Final Office Action mailed on 4/15/2022, and the Advisory Action mailed on 7/5/2022, the Applicant has filed a Request for Continued Examination (RCE) on 7/14/2022, amending claims 1 and 11-12, cancelling claims 9-10, and adding claim 21. Claims 3, 7-8, 14-20 are drawn to a nonelected species. It is noted that claim 16 is identified as “Original”, when it should have been identified as “Withdrawn”.

Election/Restrictions

Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 6/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/15/2021 is partially withdrawn. Claim 3 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the restriction requirement is still in effect for dependent claims 7 and 8, which introduce features different from, and not covered by or not commensurate with the elected species, and for claims 14-20, directed to species withdrawn from consideration because they do not require all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 7-8 and 14-20 directed to species non-elected without traverse.  Accordingly, claims 7-8 and 14-20 been cancelled.

Allowable Subject Matter

Claims 1-6, 11-13 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:


Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display device comprising: a substrate including a display area and a non-display area around the display area; a transistor disposed on the substrate; an insulating layer disposed on the transistor; a power voltage line disposed on the insulating layer, the power voltage line transferring a power voltage; a data line disposed on the insulating layer, the data line transferring a data voltage; an auxiliary wire disposed between the substrate and the power voltage line in the display area, the auxiliary wire including a portion overlapping the power voltage line and, a portion overlapping the data line in a plan view, the auxiliary wire being electrically connected to the power voltage line and in contact with the substrate; and a lower pattern overlapping an active pattern of the transistor, wherein the auxiliary wire is disposed on a same layer as the lower pattern and the auxiliary wire is an electrically separate node from the lower pattern”, as claimed in claim 1.

Regarding claims 2-6, 11-13 and 21, these claims are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623